FILED
                           NOT FOR PUBLICATION                              FEB 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSEPH ANTHONY DIAZ; LUIS                        No. 12-16103
RAMON CAMPAS,
                                                 DC No. 2:11-cv-02337-FJM
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

STATE OF ARIZONA, a separate entity
and in its capacity as the Arizona State
Boxing Commission; JANET A.
NAPOLITANO, in her capacity as ex-
Governor; EARL VANCE WILCOX, in
his individual and representative capacity
as Ex-Special Assistant to the Governor;
MARY ROSE WILCOX, in her individual
and representative capacity as ex-member
of the Arizona State Boxing Commission
and as Supervisor of District 5, Maricopa
County Board of Supervisors; JOHN
MONTANO, in his individual and
representative capacity as the Ex-
Executive Director and/or Assistant
Director of the Arizona State Boxing
Commission or Boxing Director;
COUNTY OF MARICOPA, a municipal
entity and in its capacity as the Maricopa
County Board of Supervisors; RICHARD
M. ROMLEY, an ex-Acting Maricopa


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
County Attorney; PETER MCKINN, III,
an individual and as an employee of Top
Rank Incorporated; TOP RANK
INCORPORATED, a corporation, as a
separate entity; GABRIEL ESQUEDA, an
individual and as an employee of Top
Rank and/or Peter McKinn III; BRUCE
TRAMPLER, an employee of Top Rank;
BOB ARUM, an employee of Top Rank,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding

                          Submitted February 14, 2014**
                            San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and GARBIS, Senior
District Judge.***

      Joseph Diaz and Luis Campas brought a 20-count, 51-page complaint

against a dozen defendants. Diaz and Campas claim that one defendant wrote them

a bad check, and that when they tried to have that defendant prosecuted, the other

defendants retaliated against them by, among other things, taking away their

boxing licenses. (Diaz is a trainer and Campas a boxer.) The district court granted


       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Marvin J. Garbis, Senior District Judge for the United
States District Court for the District of Maryland, sitting by designation.
the defendants’ motions to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. Campas and Diaz appeal. Jurisdiction lies under 28 U.S.C.

§ 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.

2005), and affirm for the reasons stated by the district court.

      AFFIRMED.




                                           3